Citation Nr: 0711397	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-05 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for irritable colon.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Buffalo, New 
York, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's appeal was previously before the Board in July 
2005, when it was remanded for further development.  The 
requested development has been completed, and the appeal has 
been returned to the Board for further review. 


FINDING OF FACT

Current irritable colon is unrelated to a disease or injury 
in service. 


CONCLUSION OF LAW

Irritable colon was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, preadjudication VCAA notice was provided to the 
veteran in letters dated June 2002 and October 2002.  The 
October 2002 letter told the veteran what evidence was needed 
to substantiate the claim for service connection for an 
irritable bowel syndrome.  These letters also informed the 
veteran that VA would obtain service records, VA records, and 
records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The October 2002 
letter asked the veteran to notify VA if there was any 
additional information or evidence he wanted VA to obtain, 
and to send the necessary evidence as soon as possible.  This 
served to notify the veteran that he should send any relevant 
evidence in his possession.  

The veteran was provided with information pertaining to the 
assignment of a degree of disability and an effective date in 
an August 2006 letter.  As this portion of the notice came 
after the initial adjudication of the claim, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  The timing deficiency 
was remedied by the fact that the veteran's claim was 
readjudicated by the RO in December 2006, after proper VCAA 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

The Board further finds that the duty to assist the veteran 
has been met.  Pursuant to the July 2005 remand, the veteran 
has been afforded a medical examination, and an expert 
medical opinion has been obtained.  

The July 2005 remand also directed the AMC to obtain private 
medical records from four doctors identified by the veteran 
in consent to release information forms signed by the veteran 
in April 2004.  In turn, as the consent forms expired 180 
days after the date of the veteran's signature, the AMC 
notified the veteran in December 2005 that he needed to 
submit new Authorization and Consent to Release Information 
forms.  

The veteran responded by submitting a January 2006 reply in 
which he indicated he had no other information to submit.  
The December 2006 supplemental statement of the case 
specifically told the veteran that the original consent forms 
he submitted had expired, and that his failure to supply new 
forms following his receipt of the December 2005 letter meant 
that these medical records could not be obtained.  The 
veteran has still not submitted the consent forms.  

The agency of original jurisdiction (AOJ) has a duty to 
comply with remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The AOJ is not, however, obligated to seek 
records for which the veteran has not given his 
authorization.  38 U.S.C.A. § 5103A(b) (West 2002).  It would 
be futile for the AOJ to have requested private records in 
the absence of the veteran's authorization.  It thus, 
complied with the remand directives to the extent possible.

Therefore, the Board finds that there is no additional 
development required before proceeding with consideration of 
the veteran's appeal.  



Service Connection

Service connection will be granted for disability that is the 
result of an injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, the service medical records show that the 
veteran was seen for complaints of nausea and diarrhea in 
April 1972.  The impression was viral gastroenteritis.  He 
was seen for additional complaints of vomiting and diarrhea 
in July 1972.  The diagnosis on this occasion was also viral 
gastroenteritis.  

The veteran underwent a physical examination in August 1972 
in preparation for separation from active duty.  On a Report 
of Medical History completed by the veteran at that time, he 
answered "no" to a history of stomach trouble.  The Report 
of Medical Examination shows that his abdomen and viscera 
were normal.  There was no indication of an irritable colon 
in the examiner's notes and significant history.  

Post service medical records show that the veteran underwent 
a VA examination in January 1973.  There was no organomegaly, 
tenderness, or rigidity of the digestive system, and the 
veteran did not provide any history of symptoms related to 
the digestive system.  

In a VA "Initial Data Base-Possible Exposure to Toxic 
Chemicals" evaluation conducted in March 1980, the veteran 
was noted to complain of diarrhea that had occurred off and 
on for the last eight months.  This was described as having 
one or two loose bowel movements every five or six days.  On 
examination of the abdomen there was slight tenderness in the 
right upper quadrant around the costal margin.  However, 
there was no diagnosis of a chronic gastrointestinal 
disability.  

In a November 1980 statement the veteran asserted that the 
May 1980 VA examination report had misreported his symptoms.  
The veteran said that he actually experienced five to six 
loose bowel movements every one to two days.  He did not 
dispute the report that his symptoms had been present for the 
last eight months.

Private medical records from December 1996 note that the 
veteran had complained of nausea, heartburn, and dysphagia.  
He was noted to have undergone an upper gastrointestinal 
examination, a barium enema, an abdominal ultrasound, and 
computed tomography scan of the abdomen in the 1980s, but 
these tests had all been negative.  The examiner said that 
because of the veteran's current complaints, an upper 
gastrointestinal endoscopy was performed in November 1996, 
which showed esophagitis with narrowing of the distal 
esophagus and a hiatal hernia.  A biopsy revealed chronic 
inflammation.  Treatment for antireflux measures was 
suggested. 

In May 1998, the veteran reported right sided discomfort, as 
well as colicky pain and feelings of an achy indigestion.  He 
was examined for possible gallbladder inflammation.  The 
findings were of a normal gallbladder.  The examiner believed 
the veteran's discomfort could be due to dyspepsia.  

Private medical records from May 2000 show that the veteran 
was evaluated for complaints of epigastric distress, reflux, 
and heartburn, with associated low back pain and pain 
shooting up into the shoulders.  The assessment was probable 
gastritis.  

In March 2002 the veteran submitted a statement in which he 
indicated that he was claiming "an increase in my 
percentage" because of irritable bowel, manifested by 
constant pain and bouts of diarrhea and constipation twice a 
month.

Additional private medical records from 2002 and 2003 show 
that the veteran continued to have discomfort in the upper 
abdomen.  In July 2002, he gave a history of irritable bowel 
syndrome in the military.  

The veteran was afforded a VA examination of the digestive 
system in October 2006.  The examiner reviewed the veteran's 
claims folder and noted that there was no diagnosis of 
irritable bowel syndrome in the service medical records.  
There were also no complaints of abdominal pain.  The service 
medical records did contain complaints of diarrhea that 
lasted about four months without any recurrent diarrhea.  

The veteran reported that he had been diagnosed with 
irritable bowel syndrome in the 1980s after his discharge 
from service, and that this had been confirmed by colonoscopy 
in 2000.  Currently, the veteran's symptoms included 
intermittent constipation and diarrhea without blood or mucus 
in the stool followed by abdominal cramping.  On examination, 
the veteran was not in any acute distress.  The bowel sounds 
were normoactive, and the abdomen was soft, nontender, and 
without organomegaly.  

The veteran's recent laboratory work was reviewed and 
discussed, and it was noted that there was no evidence of 
malnutrition.  The diagnosis was irritable bowel syndrome.  
The examiner opined that the veteran's irritable bowel 
syndrome was not likely connected to the military.  The 
examiner explained that the veteran's four months of diarrhea 
in service could have been from an infectious diarrhea or 
gastroenteritis or a parasitic infection, but there had been 
no chronic treatment for this so as to substantiate a claim 
for service connection.  

Analysis

The record shows that two of the three elements for service 
connection have been satisfied.  The recent VA examination 
yielded a diagnosis of irritable bowel; thus satisfying the 
requirement for a current disability. 

The service medical records and the veteran's statements 
demonstrate the presence of gastrointestinal symptoms in 
service.  This evidence satisfies the requirement of an in-
service disease or injury.

The evidence in support of the third element, a link between 
in-service disease and current disability, consists of the 
veteran's recent reports of a continuity of symptomatology 
since service.  While he is competent to report such a 
history, as a lay person he is not competent to give an 
opinion that the current disease is etiologically related to 
the symptoms in service.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Evidence against a link between the current disability and 
service includes the fact that the veteran denied any 
pertinent history in the medical history he completed in 
August 1972, and there were no pertinent findings on the 
physical examination conducted at that time.  

The January 1973 VA examination, also weighs against such a 
connection, insofar as there were no pertinent complaints or 
findings.

Although the May 1980, VA examination did document pertinent 
complaints, it took place more than seven years after the 
veteran's discharge from service, and reported that the 
symptoms had only been present for the past eight months.  
This examination, therefore, also weighs against a link 
between current disability and service.  

Finally, the October 2003 VA examiner opined that it was not 
likely that the veteran's current irritable bowel syndrome 
was related to active service.  This opinion was formulated 
after a review of the record, which included the veteran's 
recent reports of a continuity of symptomatology, and an 
examination of the veteran.  This examination yielded an 
opinion that was also against the claim.  

The veteran's report of a continuity of symptomatology is 
outweighed by the contemporaneous record showing no pertinent 
symptoms in the years immediately following service, his 
report on the recent VA examination that irritable bowel 
syndrome was not found until the 1980's, and the negative 
opinion on the VA examination.  The weight of the credible 
evidence is against the claim, and it must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (Board has a duty to assess the 
credibility of the evidence including a veteran's 
statements).


ORDER

Entitlement to service connection for an irritable colon is 
denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


